Citation Nr: 1604015	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bursitis, hammer toe deformity, right.

2.  Entitlement to a rating in excess of 10 percent for service-connected low back strain with osteophytes and narrowed disc at L5-6.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a rating in excess of 10 percent for service-connected low back strain with osteophytes and narrowed disc at L5-6 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A probative VA medical opinion relates the Veteran's right foot bursitis/Morton's neuroma and bilateral hammer toes to his active service.


CONCLUSION OF LAW

The criteria for service connection for right foot bursitis/Morton's neuroma and bilateral hammer toes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran received a VA examination in June 2012.  In that examination report, the examiner noted that the Veteran had current diagnoses of Morton's neuroma in his right foot, bilateral hammer toes, and right foot bursitis.  The examiner also noted that the Veteran was complaining of problems in his feet prior to discharge from service.  Finally, the examiner opined that the Veteran's bursitis, neuroma, and hammer toes are "results of his injuries during his service."  

In light of the evidence, the Board finds that, resolving any reasonable doubt in the Veteran's favor, the Veteran's current right foot bursitis/Morton's neuroma and bilateral hammertoes are at least as likely as not caused by his active service.  For this reason, service connection for right foot bursitis/Morton's neuroma and bilateral hammertoes is warranted.


ORDER

Service connection for right foot bursitis/Morton's neuroma and bilateral hammer toes is granted


REMAND

A December 2013 rating decision denied service connection for entitlement to a rating in excess of 10 percent for service-connected low back strain with osteophytes and narrowed disc at L5-6.  The Veteran submitted a document styled as a brief in June 2014 stating "[t]he veteran also appeals the board decision for denial of increased rating for his back condition."  A sympathetic reading of the June 2014 document indicates the Veteran has submitted a NOD to the December 2013 rating decision.  The Board notes that a statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the issue to the agency of original jurisdiction for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC addressing the issue of entitlement to a rating in excess of 10 percent for service-connected low back strain with osteophytes and narrowed disc at L5-6.  Include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


